USCA4 Appeal: 21-7274      Doc: 6         Filed: 02/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7274


        GEORGE ALLEN BIGLER,

                             Petitioner - Appellant,

                      v.

        STATE OF NORTH CAROLINA,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:20-hc-02018-FL)


        Submitted: February 17, 2022                                  Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        George Allen Bigler, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7274         Doc: 6      Filed: 02/22/2022      Pg: 2 of 2




        PER CURIAM:

               George Allen Bigler seeks to appeal the district court’s order dismissing as untimely

        his 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012)

        (explaining that § 2254 petitions are subject to one-year statute of limitations, running from

        latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is

        not appealable unless a circuit justice or judge issues a certificate of appealability.

        See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a

        substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When,

        as here, the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez, 565 U.S. at 140-

        41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Bigler’s informal brief, we

        conclude that Bigler has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED



                                                      2